     Case 3:19-cr-00176-DJN Document 1 Filed 12/17/19 Page 1 of 3 PageID# 1
                                                                               gxi
                                                                                     DEC I 72019
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

UNITED STATES OF AMERICA

        V.                                                No. 3:19-CR- 176

SAMUEL ALLEN-RAGIN,                                       Count 1:18 U.S.C. § 922(g)(1)
                                                          (Possession ofFirearm by Convicted
Defendant.                                                Felon)

                                                          Count 2: 21 U.S.C. §§ 841(a)(1)and
                                                          (b)(1)(C)(Possession with Intent to
                                                          Distribute Cocaine and Cocaine Base)

                                                          Forfeiture Notice



                                         INDICTMENT

                     DECEMBER 2019 TERM - At Richmond,Virginia

THE GRAND JURY CHARGES THAT:

                                          COUNT ONE
                           (Possession ofFireaim by Convicted Felon)

        On or about December 23,2018,in the Eastem District of Virginia and within the

jurisdiction ofthis Court, the defendant,SAMUEL ALLEN-RAGEN,knowing he had previously

been convicted of a crime punishable by imprisonment for a term exceeding one year, knowingly

possessed a firearm,to wit: a Glock 40 caliber semi-automatic pistol, model 23, bearing serial

number BCSN929,which had been shipped and transported in interstate and foreign commerce.

(In violation of Title 18, United States Code, Section 922(g)(1).)
    Case 3:19-cr-00176-DJN Document 1 Filed 12/17/19 Page 2 of 3 PageID# 2



                                          COUNT TWO
                (Possession with Intent to Distribute Cocaine and Cocaine Base)

       On or about December 23,2018, in the Eastern District of Virginia and within the

jurisdiction ofthis Court,the defendant, SAMUEL ALLEN-RAGIN,did knowingly,

intentionally, and unlawfully possess with the intent to distribute a mixture and substance

containing a detectable amount of cocaine, a schedule II controlled substance, and a mixture and

substance containing a detectable amovmt of cocaine base, commonly known as "crack," a

schedule II controlled substance.

(In violation of Title 21, United States Code, Section 841(a)(1)and (b)(1)(C),)

                                FORFEITURE ALLEGATION


       Pursuant to Rule 32.2 Fed. R. Crim. P., the defendant is hereby notified that upon

conviction ofthe offense charged in Count 1 ofthis Indictment, the defendant shall forfeit to the

United States any firearm or ammunition involved in or used in any knowing violation ofthe

offense charged.

       The defendant is further notified that upon conviction ofthe offense charged in Count 2

ofthis Indictment, the defendant shall forfeit any property constituting, or derived firom, any

proceeds obtained, directly or indirectly, as the result ofsuch offense and any property used, or

intended to be used,in any manner or part, to commit, or to facilitate the commission ofthe

offense.


       Property subject to forfeiture includes, but is not limited to;

   • a Clock 40 caliber semi-automatic pistol, model 23, bearing serid number BCSN929;

   • any accompanying ammunition; and

   • $789 in U.S. Currency seized on or about December 23,2018.
      Case 3:19-cr-00176-DJN Document 1 Filed 12/17/19 Page 3 of 3 PageID# 3



(In accordance with Title 18, United States Code, Section 924(d),incorporated by Title 28,
United States Code, Section 2461(c), and Title 21, United States Code, Section 853.)



                                                           AmUEBILL:




                                                          FQREPERS^^^'


                                                                            tmder«alin^aio]fsQfi!o»
       G.ZACHARY TERWILLIGER
       UNITED STATES ATTORNEY



By:

                cssistantrUmted States Attorney



       Holli R. Wood
       Special Assistant United States Attorney
